Citation Nr: 1021150	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 1, 2008, for 
payment of an award of dependency benefits for the Veteran's 
spouse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2000 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2008, 
a statement of the case was issued in December 2008, and a 
substantive appeal was received in December 2008.  


FINDINGS OF FACT

1.  In April 2006, the RO advised the Veteran of a March 2006 
rating decision granting service connection for multiple 
disabilities and informed her that the information she 
provided about her dependents was incomplete and before 
additional benefits may be paid, she needed to complete a VA 
Form 21-686c Declaration of Status of Dependents, and return 
the completed form within one year. 

2.  The Veteran submitted a completed VA Form 21-686c in 
April 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to May 1, 2008, for 
payment of an award of dependency benefits for the Veteran's 
spouse have not been met.  38 U.S.C.A. §§ 1115, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.4 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The Board notes that the Veteran was furnished VCAA notice in 
March 2005 in connection with her claim for service 
connection.  Arguably, additional notice is not required for 
the downstream question of additional benefits for a 
dependent.  Nevertheless, the April 2006 letter which 
notified the Veteran of the grant of service connection 
expressly informed her that she was being paid as a single 
Veteran with no dependents.  She was expressly informed that 
her information regarding dependents was not complete and 
that she must complete and return a VA Form 21-686c before VA 
could pay her additional compensation for a dependent.  She 
was also expressly informed that if she did not return the 
completed form within one year, VA could only pay an 
additional amount from the date such evidence was received.  
The Board finds that the April 2006 letter fully informed the 
Veteran of the information necessary to substantiate a claim 
for additional benefits for dependents.  All notice and 
assistance requirements required under VCAA have been met. 


Analysis

The Veteran essentially contends that she is entitled to the 
payment of dependency benefits from the effective date of her 
service-connected disabilities.  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse.  38 U.S.C.A. § 1115; 
38 C.F.R. § 3.4(b)(2).  An award of additional compensation 
for dependents based on the establishment of a rating in the 
percentage specified by law for that purpose shall be payable 
from the effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Otherwise, the effective 
date of an award shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a). 

The Veteran was granted service connection for benefits in 
July 2005 and March 2006 rating decisions.  As noted above, 
in an April 2006 notification letter for the March 2006 
rating decision, the RO informed the Veteran that the 
information she provided about her dependents was incomplete 
and before additional benefits may be paid, she needed to 
complete a VA Form 21-686c Declaration of Status of 
Dependents, and return the completed form within one year.  
The letter indicates that the RO included a VA Form 21-686c 
as an attachment.  

The record shows that the RO did not received the required 
information on a completed VA Form 21-686c on April 21, 2008.  
The Board notes that the April 2008 date falls over one year 
after any rating decision.  Therefore, the effective date for 
dependency benefits must be the date of claim.  38 U.S.C.A. 
§ 5110(a).  In this instance, the date of claim is April 21, 
2008, the date the Board received the necessary information 
regarding the status of the Veteran's dependents.  Pursuant 
to 38 U.S.C.A. § 5111, the payment start date is therefore 
the first day of the following month; that is, May 1, 2008.  
Therefore, the Board finds no legal entitlement to an earlier 
effective date for dependency benefits.  

The Veteran contends that she never received the initial 
notice and instructions to return the applicable form for a 
dependent.  However, the claims file shows that his 
information was sent to the Veteran at her then address of 
record.  In this regard, the Veteran has changed her 
residence during the course of her claim and had advised VA 
of her new address.  The address on the notice letter was the 
same as that reported to be her new address by the Veteran.  
The Board notes that there is a presumption of regularity of 
government process that can only be rebutted by clear 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  Notification for VA purposes is a written notice 
sent to the claimant's last address of record. See 38 C.F.R. 
§ 3.1(q) (2008).  There is no such clear evidence to rebut 
the presumption of notification in this case.  In fact, the 
claims file includes a letter from the Veteran, received in 
May 2006, questioning the amount of her first payment; 
attached to this letter was a copy of the April 2006 notice 
letter.  This shows that the Veteran actually received the 
April 2006 letter.  The Veteran's current contentions are 
inconsistent with and clearly contradicted by the 
contemporaneous evidence of record. 


ORDER

Entitlement to an effective date prior to May 1, 2008, for 
payment of an award of dependency benefits for the Veteran's 
spouse is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


